PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/741,970
Filing Date: 14 Jan 2020
Appellant(s): 21 OR BUST, LLC



__________________
Cy Bates
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 6, 2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 12, 2022, from which the appeal is taken is being maintained by the examiner.
(2) Response to Argument
Rejection under 35 USC 103 over Saleeby in view of Markey
For clarity, the examiner notes that independent claim 2 is the broadest pending claim and is the focus of Appellant’s arguments (see Appeal Brief, pg. 4, last paragraph). 
With respect to claim 2, Appellant argues that there is no motivation to modify Saleeby to include an upwardly extending annular periphery as taught by Markey because such a periphery would render Saleeby unsatisfactory for its intended purpose as a ground-height golf-type game. In support of this argument, Appellant cites differences in the heights of the game boards and the manner of launching projectiles, as well as purported disadvantages presumed to be associated with an annular periphery in the context of Saleeby’s game, including the ball being ricocheted by the periphery, and the periphery preventing the ball from returning to the user, overshooting the apparatus, or falling to the ground. Appellant argues that these results of an annular periphery would render Saleeby unsatisfactory.
However, Saleeby explicitly teaches an upwardly extending periphery (guiding members or bumpers 118, Fig. 1) around at least three sides of a planar base (main panel 110) for the express purpose of bumping a ball toward apertures in the base, preventing the ball from returning to the user, and preventing the ball from rolling off of the base (para. 0020).
At para. 0020 (emphasis added), Saleeby states: 
“In an embodiment, at least one guiding member or bumper 118 is located adjacent one or more respective sides of the opening(s) 120 and extend along the oblique angle of the front surface 112, or across the oblique angle of the front surface 112, of the main panel 110. In an embodiment, one purpose of the guiding member is to reduce the risk of a golf ball rolling off a side of the main panel 110 or to bump the golf ball towards the one or more openings 120 if impacted by the golf ball. Preferably, the game board 100 includes two guiding members 118, located on each side of the main panel 110. In an embodiment, the main panel can include a guiding member 118 at a lower end thereof which operates as a catch for missed balls, or alternatively, a barrier over which a projectile must be chipped so that shots which are not properly chipped are obstructed from entering a respective opening 120.”

Thus, Saleeby clearly discloses that bumping the ball toward the apertures, preventing the ball from returning to the user, and preventing the ball from falling to the ground are desired effects of the periphery. Saleeby lacks only an explicit teaching of the periphery extending along the distal upper edge of the planar base (the claim term “annular” interpreted by the examiner to mean that the periphery surrounds the base). This feature is taught by Markey, which teaches an annular periphery (rail guard 22, Figs. 1-2) for the same purpose of preventing a ball “from leaving the surface of the table in the event that the player does not possess sufficient skill to direct the playing member to one of the openings” (pg. 1, col. 2, lines 27-32). Appellant’s argument that it would not have been obvious to combine Saleeby and Markey due to different heights of the games or different manners of launching the projectiles is not persuasive, because the periphery members in both Saleeby and Markey perform the same function of preventing a projectile from leaving the surface of the game apparatus. The function of the periphery does not depend on the height of the apparatus or the manner of launching the projectiles. Therefore, one of ordinary skill in the art would have recognized that features of the periphery of Markey could be advantageously applied to the periphery of Saleeby with no undesirable results. 
In response to Appellant’s argument that an upper, distal peripheral portion (described by Appellant as a backboard) would be undesirable in Saleeby because it would cause the ball to ricochet or bounce away from the periphery, the examiner finds nothing in Saleeby to suggest that this effect would be undesirable. (The examiner notes that the damping function described by Saleeby in para. 0004, cited by Appellant, relates to an optional surface 114 of the base 110, not to the periphery. See Fig. 1, para. 0010.) With respect to the periphery, Saleeby explicitly teaches that the purpose of the periphery is to bump the ball toward the apertures, as noted above. Therefore, continuing the upwardly extending periphery around the distal edge of Saleeby, as suggested by Markey, would be carrying forward Saleeby’s own idea of using upwardly extending periphery members to bump the ball toward the apertures if impacted by the ball and to prevent the ball from rolling off of the apparatus. The proposed modification would not transform Saleeby’s game into a pin ball game, as argued by Appellant, but would instead perform the simple and straightforward function of preventing balls from rolling off of the apparatus, as described by both Saleeby (para. 0020) and Markey (pg. 1, col. 2, lines 37-42). 
 Appellant’s speculations as to other trajectories that may occur when a ball hits an upper periphery portion (e.g., leaving the game entirely if the ball contacts an upper edge of the periphery, or rebounding at too great a speed to land in an aperture if the ball is struck with great force) would also be possible outcomes that may occur when a ball hits the other portions of the periphery (118) that are explicitly taught by Saleeby. Thus, it is evident from Saleeby that the possibility of such outcomes does not outweigh the benefits associated with the upwardly extending periphery. One of ordinary skill the art would understand that the possibility of errant trajectories is simply part of the game, and that an upwardly extending periphery may improve the odds of keeping the ball on the base without guaranteeing that the ball will land in an aperture every time.
Appellant’s arguments with respect to the game of beer pong and other various games shown in Exhibits A-F are not persuasive, because none of these other games have been relied upon in the rejections. For clarity, the examiner notes that the rejections are not based on what is shown in Exhibit A which has been designated by Appellant as Saleeby, but on the explicit disclosure of the Saleeby patent document (US Patent Pub. 2019/0054359). In response to Appellant’s argument that an annular periphery would be unsuitable in Saleeby because it would prevent a player from overshooting, the examiner finds nothing in Saleeby to suggest that overshooting is a critical feature. Although overshooting does not appear to be critical to Saleeby, the examiner notes for the sake of argument that the low periphery members of Saleeby would not prevent a player from overshooting the apparatus (e.g., by chipping or otherwise launching the ball past the apparatus), even when Saleeby is modified to include a periphery portion at the upper end. 
Finally, in response to Appellant’s argument that Saleeby is silent with respect to an upper periphery portion, the examiner notes that the mere absence of explicit teaching regarding an upper periphery portion cannot be said to teach away from the inclusion of an upper periphery portion, because Saleeby does not criticize, discredit, or otherwise discourage the inclusion of an upper periphery portion. As discussed above, the examiner finds nothing in Saleeby to support Appellant’s position that an upper periphery portion would be an undesirable or unsatisfactory addition to the apparatus of Saleeby.
For the above reasons, it is believed that the rejections should be sustained. Independent claim 1 and dependent claims 3-11 and 13-14 have not been separately argued. The rejections of claims 1, 3-11, and 13-15 should be sustained for the reasons discussed above with respect to claim 2.

Respectfully submitted,
/Laura Davison/
Examiner, Art Unit 3711                                                                                                                                                                                           
Conferees:

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711                                                                                                                                                                                                        
/GREGORY A ANDERSON/             Quality Assurance Specialist, TC 3700                                                                                                                                                                                           

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.